Citation Nr: 1120123	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-42 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from October 1965 to October 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's claim for service connection for bilateral hearing loss, but granted his claim for service connection for tinnitus.  The RO assigned a 10 percent rating for the tinnitus, retroactively effective from September 8, 2008, the date of receipt of this claim.

In his June 2009 notice of disagreement (NOD), in response to that decision, the Veteran indicated he disagreed with the RO's decision that his hearing loss is not related to his military service, and he discussed the reasons why he believes it instead is related, especially to the amount of noise he was exposed to in combat in Vietnam.  There was no mention of his tinnitus, including any expression of disagreement with the RO's decision to assign a 10 percent rating for it.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal this downstream issue).  So this apparently is why the October 2009 statement of the case (SOC) only concerned his claim for service connection for bilateral hearing loss.  When since submitting his November 2009 substantive appeal (a VA Form 9 with attachment), the Veteran continued to argue why his combat service in Vietnam has resulted in hearing loss, and the reason he believes his disability rating should be higher than 10 percent.  The Board interprets this, not so much as a request for a rating higher than 10 percent for his tinnitus, especially since there is no possibility of receiving a higher rating for this condition (see 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010), and Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006)), instead, his belief that his hearing loss also should be service connected, like his tinnitus, which in turn may increase the overall rating for these hearing-related disabilities in combination.  See 38 C.F.R. § 4.25 (VA's combined ratings table).  The Board therefore is not remanding the tinnitus claim, for an SOC addressing whether a rating higher than 10 percent is warranted for it, rather, just accepting this VA Form 9 and attachment 

as completing the steps necessary to perfect his appeal to the Board concerning the denial of his claim for service connection for bilateral hearing loss.  38 C.F.R. § 20.200 (2010).  See also Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran also indicated in this November 2009 statement attached to his VA Form 9 that, in December 2008, he took early retirement, giving up his employment because he didn't think it was safe for him to continue to drive a tanker truck hauling hazardous materials with his hearing so diminished.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal claim for a total disability rating based on individual unemployability (TDIU) is raised under 38 C.F.R. § 3.155(a).  And as the Court more recently explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines the TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim to the RO.  Remands to the RO generally are via the Appeals Management Center (AMC).  VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

Here, though, the claim at issue is whether the Veteran is entitled to service connection for his bilateral hearing loss, meaning whether this disability is related to his military service, not whether he is entitled to a higher rating for this disability because it has not yet been determined to be service connected.  The Board therefore is not obligated to remand this TDIU claim, even assuming there is an inferred claim.  Rather, as the Agency of Original Jurisdiction (AOJ), i.e., the RO, has not initially adjudicated this additional claim, the Board does not have jurisdiction over this other claim.  The Board, therefore, is referring this claim to the RO for appropriate development and consideration, in the event the Veteran is indeed filing this additional claim and intending to pursue it.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


FINDING OF FACT

The Veteran clearly and unmistakably had bilateral hearing loss when he began serving on active duty in the military, and it clearly and unmistakably did not permanently worsen during or as a result of his military service.


CONCLUSION OF LAW

The pre-existing bilateral hearing loss was not aggravated by his military service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant statutes, VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).


Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of this service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, the RO sent the Veteran a letter in September 2008, prior to initially adjudicating his claim in the December 2008 decision at issue in this appeal, so in the preferred sequence, informing him of the evidence required to substantiate his claim for service connection and apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the downstream disability rating and effective date elements of his claim.  So he has received all required VCAA notice and, as the pleading party, has not made any allegation that he has not.

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), private medical records, and VA evaluation and treatment records - including the report of his October 2008 VA compensation examination providing an opinion concerning whether his bilateral hearing loss is related to his military service and, in particular, to the type of noise exposure during his service alleged.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  See, too, Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The report of that examination, and the other evidence of record, contains the findings needed to properly adjudicate his claim, including insofar as determining the etiology of his hearing loss, which is the determinative issue.  So another examination is not needed to fairly decide his claim.  38 C.F.R. § 4.2.

The Veteran also indicated in the response form provided with his November 2009 VA Form 9 and attachment that he had no other information or evidence to give VA to substantiate his claim.  He therefore asked to decide his claim as soon as possible.  Thus, as there is no other indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II.  Statutes, Regulations, and Cases Governing Claims for Service Connection

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain chronic diseases (such as organic diseases of the nervous system including sensorineural hearing loss) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

III.  Service Connection for Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, so higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

So there are occasions when a Veteran has hearing loss, just insufficient hearing loss to be considered a ratable disability by these VA standards.  Ultimate resolution of this particular claim at issue, however, does not turn on whether the Veteran has sufficient hearing loss to be considered a ratable disability by these VA standards since records in the file confirm that he does, rather, the more determinative issue is whether this hearing loss disability was caused by his military service or, as will be explained, if pre-existing his military service, was aggravated during or by his service beyond its natural progression.

Starting first with his military service, reviewing the Veteran's STRs, audiometric results noted on the report of his October 1965 examination conducted prior to enlistment reveal pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz of 0(15), 0(10), -10(0), 0(10), and 30(35), in his right ear, and of 10(25), 5(15), 5(15), 10(20), and, 25(30), respectively, in his left ear.  [Note:  audiograms in service department records prior to October 31, 1967, and VA audiograms prior to June 30, 1966, used American Standards Association (ASA) units, so in turn have to be converted to the current International Standards Organization (ISO) units - and these are the numbers in the parentheses.]

So according to that October 1965 enlistment audiogram, the Veteran clearly and unmistakably had pre-existing hearing loss in each ear in the 4,000 Hz frequency when entering service.  Although he apparently was unaware of this 
pre-existing hearing loss when entering service, and was nonetheless accepted into the military in spite of it, the presumption of soundness when entering service attaches only when there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991), referring to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304.  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports."  See 38 C.F.R. § 3.304(b).  Since, however, there was indeed this notation here (based on the results of that audiogram given at entrance into service), in turn means VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) do not apply, i.e., VA does not have to show by clear and unmistakable evidence both that the Veteran had hearing loss prior to service and that it was not aggravated by his service.  Instead, he, not VA, has this burden of showing a chronic (meaning permanent) worsening of his 
pre-existing hearing loss during or as a result of his service.  That is to say, if, as here, a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on him to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  And independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Aggravation during or on account of service may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). (all holding that mere temporary or intermittent 
flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  Only if the Veteran somehow manages to show a chronic worsening of his pre-existing hearing loss during his service would the presumption of aggravation apply and, in turn, require VA to then show by clear and unmistakable evidence that the worsening was not beyond the condition's natural progression.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).


In reporting his relevant medical history during his more recent October 2008 VA examination, the Veteran explained that his duties and responsibilities in service involved being exposed to artillery fire, especially in combat in Vietnam.  He also detailed these duties and responsibilities in service, including especially in combat in Vietnam, in his June 2009 NOD and November 2009 VA Form 9 with attachment.

The Veteran's military occupational specialty (MOS) was infantry fire crewman.  Moreover, he received the Vietnam Service Medal with two Bronze Service Stars and Republic of Vietnam Campaign Medal.  And because it was conceded he had experienced the type of noise exposure alleged during his combat tour in Vietnam, his tinnitus was deemed a consequence of that noise exposure and accordingly service connected.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Indeed, because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report these observable manifestations.  And, in fact, medical evidence is not always or categorically required when the determinative issue involves either medical etiology or diagnosis, but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation") and Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (indicating lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

So because there was a somewhat lessened evidentiary burden of proof for establishing that he had been exposed to loud noise in his capacity as a combat infantryman in Vietnam, and because tinnitus is the type of condition that is readily amenable to lay diagnosis and probative comment on its etiology, the RO granted his tinnitus claim.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) discussing this lesser burden of proof for establishing a relevant injury in service when, as here, the injury is claimed to have been sustained in combat and is consistent with the circumstances, conditions, and hardships of the Veteran's service.  Consider, as well, that a Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).

But merely because VA is essentially required to presume the Veteran experienced the type of noise exposure during service that he is alleging, especially since it is said to have occurred in combat, does not mean the Board also has to conclude he has bilateral hearing loss (like tinnitus) as a consequence, especially given that he had hearing loss even before that combat service.  In other words, a claim of combat injury, alone, does not obviate the need for him to still have supporting medical evidence confirming he has consequent disability, and in this particular instance this has to be evidence showing a permanent worsening of his pre-existing hearing loss on account of his combat service.  Collette v. Brown, 82 F.3d 389, 
392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  Unfortunately, there is no such evidence supporting the claim.

Despite his documented combat service, the Veteran had no complaints of hearing loss while in service, and there were no relevant objective clinical findings either such as a pertinent diagnosis.  In fact, the objective testing conducted during his service indicates there was an increase in his hearing acuity, not diminishing of it.  Notably, In September 1967, in anticipation of separating from service, an audiogram reflected pure tone thresholds, in decibels, at 500, 1000, 2000, and 4000 Hertz of 0(15), 5(15), 5(15), and 0(5), in his right ear and 5(20), 0(10), 0(10), and 0(5), respectively, in his left ear.  So, at least arguably, his hearing acuity actually may have better, not worse, when separating from service than it was when entering service, when comparing the results of his military enlistment examination with those of his discharge examination.


And as importantly, if not more so, the only medical opinion of record indicates the Veteran's current hearing loss is unrelated to his military service.  In response to his claim for service connection, he had a VA compensation examination in October 2008.  An audiogram revealed pure tone thresholds in his right ear at 500, 1000, 2000, 3,000, and 4000 Hertz of 15, 15, 25, 65, and 65 decibels, respectively; and in his left ear the pure tone thresholds were 25, 35, 60, 70, and 80 decibels, respectively.  His speech recognition scores were 88 percent in his right ear and 80 percent in his left ear.  So although these results show he has much more hearing loss now than when separating from service, this revelation is long after the fact (indeed, some 41 years, meaning more than 4 decades), so indeterminate insofar as whether this represents the natural progression over time of the hearing loss he had prior to service or, instead, a worsening of this 
pre-existing hearing loss on account of his service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  

In his June 2009 NOD, the Veteran explained that he didn't seek medical attention many times that he should have, presumably during those many intervening years, despite his hearing loss continually getting worse since his combat service in Vietnam.  So he offered this as reason and justification there is not documentation of his hearing loss at an earlier point in the time because, as he added, he has worked hard all of his life and managed to support himself and family without asking for help.  Only now does he need it since he is living on a fixed income.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence, so this type of statement the Veteran has offered, as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  But the Board must assess the competency and credibility of his lay testimony, and therefore probative value, in relation to all of the relevant evidence in the file, so not just in isolation.  The Federal Circuit Court recognized this in Buchanan and in other precedent cases, as well, such as Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), by acknowledging the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."

And the other evidence in the file includes the October 2008 VA examiner's notation of the pre-service hearing loss and the normal hearing at separation.  Evidently this VA examiner did not consider this significant in terms of establishing a worsening of the hearing loss in each ear during or as a result of the Veteran serving in the military, especially since his hearing was normal at time of discharge.  Consequently, even accepting the Veteran had experienced the type of noise exposure alleged in combat in Vietnam, this evaluating VA audiologist concluded it was less likely than not the current hearing loss is related to the Veteran's military service, so including to that combat service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service [or, as here, alternatively aggravated in service].").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran, as mentioned, has a different opinion on this matter and maintains, instead, that his hearing loss has existed since his discharge from service.  But his opinion overlooks and, therefore, does not account for the documented hearing loss he had even prior to his combat service.  So his attribution of his hearing loss to his service, and in particular to his combat service, even if competent, is not also credible to ultimately have probative vale.  38 C.F.R. § 3.159(a)(1) and (2).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

This is especially true since the commenting VA audiologist reviewed the pertinent medical evidence and examined the Veteran personally.  This VA examiner noted the relevant history of this claimed condition and took into consideration the Veteran's statements regarding acoustic trauma during his service, in combat.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  This commenting VA examiner acknowledged the acoustic trauma during service, in combat, just did not believe the Veteran's bilateral hearing loss is a consequence - only his tinnitus.  This opinion was based on reasonable medical principles that are supported by the evidentiary record.  The Board gives great weigh to the report of the audiologist due to the thorough review of the Veteran's medical history, discussion of the Veteran's symptoms, review of the theories presented by the Veteran, and expertise.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.).  And this examiner provided the amount of explanation needed in terms of why he concluded unfavorably.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (requiring that a VA examiner apply valid medical analysis to the significant facts of the case in reaching his conclusion, not merely review the claims file, because this instead is where most of the probative value of the opinion is derived).

Moreover, the supposition is supported by the evidence of record.  For these reasons and bases, the preponderance of the evidence is against the claim for service connection for hearing loss, so in turn the benefit of the doubt rule does not apply, and this claim must be denied.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).



ORDER

The claim for service connection for bilateral hearing loss is denied.



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


